81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        
&$66$1'5$ 0 0(12.(1                   
                                        
                      3ODLQWLII        
                                        
        Y                                            &LYLO $FWLRQ 1R  $%-
                                        
.$7+/((1 0&*(77,*$1                     
Acting Director, United States          
Office of Personnel Management et al. 
                                        
                      'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                            0(025$1'80 23,1,21 	 25'(5

       3HQGLQJ EHIRUH WKH &RXUW LV SODLQWLII &DVVDQGUD 0 0HQRNHQ¶V PRWLRQ XQGHU )HGHUDO 5XOH

RI &LYLO 3URFHGXUH H IRU UHFRQVLGHUDWLRQ RI WKH &RXUW¶V $XJXVW   RUGHU JUDQWLQJ

GHIHQGDQWV¶ PRWLRQ WR GLVPLVV 3O¶V 0RW WR $OWHU RU $PHQG - >'NW  @ ³3O¶V 0RW´ 0HP

RI 3 	 $ LQ 6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V 0HP´ 7KH &RXUW SUHYLRXVO\ FRQFOXGHG

WKDW SODLQWLII¶V UHWDOLDWLRQ FODLPV DJDLQVW GHIHQGDQWV WKH 8QLWHG 6WDWHV 2IILFH RI 3HUVRQQHO

0DQDJHPHQW ³230´ DQG WKH 6RFLDO 6HFXULW\ $JHQF\ ³66$´ ZHUH SUHFOXGHG XQGHU WKH




       'HIHQGDQWV RSSRVHG WKH PRWLRQ RQ 6HSWHPEHU   'HIV¶ 2SS WR 3O¶V 0RW
>'NW  @ ³'HIV¶ 2SS´ 2Q 2FWREHU   SODLQWLII DSSHDOHG WKLV &RXUW¶V UXOLQJ RQ WKH
PRWLRQ WR GLVPLVV WR WKH '& &LUFXLW 1RWLFH RI $SSHDO >'NW  @ 7KH '& &LUFXLW RUGHUHG WKH
FDVH WR EH KHOG LQ DEH\DQFH DQG LW UHTXHVWHG WKH GLVWULFW FRXUW WR QRWLI\ WKH &LUFXLW ³SURPSWO\ XSRQ
WKH FRQFOXVLRQ RI LWV SURFHHGLQJV´ 2UGHU >'NW  @ $ GLVWULFW FRXUW KDV MXULVGLFWLRQ RYHU D 5XOH
H PRWLRQ ZKLOH DQ DSSHDO LV SHQGLQJ See Hoai v. Vo  )G  ± '& &LU 
REVHUYLQJ WKDW D WLPHO\ 5XOH H PRWLRQ ³UHQGHU>V@ LQHIIHFWLYH DQ\ QRWLFH RI DSSHDO ILOHG EHIRUH
WKHLU GLVSRVLWLRQ´ )HG 5 $SS 3 D ³>7@KH WLPH WR ILOH DQ DSSHDO UXQV IRU DOO SDUWLHV IURP
WKH HQWU\ RI WKH RUGHU GLVSRVLQJ RI WKH ODVW VXFK UHPDLQLQJ PRWLRQ    WR DOWHU RU DPHQG WKH MXGJPHQW
XQGHU 5XOH ´ see also Leadership Conference on Civil Rights v. Gonzales  ) 6XSS G
  ''&  ³$ GLVWULFW FRXUW PD\ GHQ\ EXW FDQQRW JUDQW D 5XOH H PRWLRQ SHQGLQJ
DIWHU WKH ILOLQJ RI D QRWLFH RI DSSHDO´
GRFWULQHV RI res judicata DQG LVVXH SUHFOXVLRQ Menoken v. McGettigan 1R   :/

 DW  ± ''& $XJ   ³Menoken II´

       3ODLQWLII FRQWHQGV WKDW WKH &RXUW PLVXQGHUVWRRG KHU FODLP E\ RYHUORRNLQJ DOOHJHG IDFWV DQG

VKH PDLQWDLQV WKDW WKH &RXUW¶V GHFLVLRQ ³GRHV QRW DFFRUG ZLWK HTXLW\ SULQFLSOHV DQG DSSOLFDEOH

ODZ´ 3O¶V 0HP DW ± %HFDXVH SODLQWLII KDV QRW LGHQWLILHG DQ\ SURSHU EDVLV IRU WKH &RXUW WR

DOWHU RU VHW DVLGH WKH MXGJPHQW WKH PRWLRQ ZLOO EH GHQLHG

                                        %$&.*5281'

       7KH IDFWXDO DQG SURFHGXUDO EDFNJURXQG RI WKLV FDVH WKH QDWXUH RI SODLQWLII¶V FODLPV DJDLQVW

GHIHQGDQWV DQG WKH EDVLV IRU WKH &RXUW¶V UXOLQJ DUH ODLG RXW LQ GHWDLO LQ WKH &RXUW¶V GHFLVLRQ

Menoken II  :/  VR WKH &RXUW ZLOO DGGUHVV WKH IDFWV RQO\ EULHIO\ KHUH

       ,Q  SODLQWLII WRRN WKH $GPLQLVWUDWLYH /DZ -XGJH ³$/-´ H[DPLQDWLRQ ZKLFK ZDV

DGPLQLVWHUHG E\ 230 $P &RPSO >'NW  @ ³Menoken II &RPSO´   230 FUHDWHG DQ $/-

5HJLVWHU XVLQJ WKH VFRUHV RI DSSOLFDQWV ZKR KDG FRPSOHWHG WKH  H[DP Id.    ,Q 0D\

RI  SODLQWLII ILOHG DQ DGPLQLVWUDWLYH FRPSODLQW DJDLQVW 230 ZLWK WKH (TXDO (PSOR\PHQW

2SSRUWXQLW\ &RPPLVVLRQ ³((2& $FWLRQ´ DOOHJLQJ WKDW WKH H[DPLQDWLRQ DQG VHOHFWLRQ SURFHVV

YLRODWHG 7LWOH 9,, E\ GLVFULPLQDWLQJ DJDLQVW $IULFDQ $PHULFDQ DQG IHPDOH DSSOLFDQWV WKURXJK LWV

GHVLJQ DQG LPSOHPHQWDWLRQ See ([  WR 'HIV¶ 0RW WR 'LVPLVV >'NW  @ ³((2& 2UGHU´ DW

 see also Menoken v. Whipple  ) 6XSS G   ''&  ³Menoken I´

GHVFULELQJ WKH SURFHGXUDO KLVWRU\ RI SODLQWLII¶V FDVH QR

       2Q 1RYHPEHU   WKH $GPLQLVWUDWLYH -XGJH SUHVLGLQJ RYHU WKH PDWWHU IRXQG WKDW D

SRUWLRQ RI WKH H[DP YLRODWHG 7LWOH 9,, DQG KH RUGHUHG 230 WR ³FHDVH´ XVH RI D VFRULQJ EHQFKPDUN



      3ODLQWLII FODULILHG LQ KHU PRWLRQ WKDW WKH FODLPV DJDLQVW 230 ZHUH ³DVVHUWHG LQLWLDOO\ LQ DQ
DGPLQLVWUDWLYH FRPSODLQW ILOHG ZLWK 230 SHU ((2&¶V UHJXODWLRQV´ See 3O¶V 0HP DW  Q FLWLQJ
 &)5   HPSKDVLV RPLWWHG
                                                 
WKDW DZDUGHG SRLQWV WR DSSOLFDQWV ZKR ZHUH SDUWQHUV DW ODUJH ODZ ILUPV EHFDXVH LW ZDV IRXQG WR

KDYH DQ ³DGYHUVH LPSDFW RQ WKH EDVLV RI UDFH´ See Menoken II &RPSO  ± ((2& 2UGHU DW

  2Q -XQH   WKH $GPLQLVWUDWLYH -XGJH RUGHUHG 230 WR UHYLHZ WKH VFRUHV RI DOO

DSSOLFDQWV RQ WKH  $/- 5HJLVWHU DGMXVW WKHLU VFRUHV DQG UDQNLQJV LI WKH\ KDG EHHQ DIIHFWHG

DQG QRWLI\ DJHQFLHV XVLQJ WKH  $/- 5HJLVWHU RI WKH GLVFULPLQDWRU\ IDFWRU DQG WKH ((2&¶V

GHFLVLRQ See Menoken II &RPSO  ± ±  ([  WR 'HIV¶ 0RW WR 'LVPLVV >'NW  

@

       ,Q 0DUFK  230 LVVXHG D FHUWLILFDWH WR 66$ FRQWDLQLQJ WKH QDPHV RI HOLJLEOH

FDQGLGDWHV IRU $/- SRVLWLRQV WKDW 66$ ZDV VHHNLQJ WR ILOO Menoken II &RPSO   7KH FHUWLILFDWH

ZDV EDVHG RQ WKH  UDQNLQJV DQG SODLQWLII¶V QDPH ZDV QRW LQFOXGHG Id.    66$ XVHG

WKLV FHUWLILFDWH WR PDNH $/- VHOHFWLRQV LQ $SULO  DQG LW FRPPXQLFDWHG RIIHUV WR VHOHFWHHV LQ

6HSWHPEHU  Id.  

       ,Q $XJXVW  SODLQWLII EURXJKW DQ DFWLRQ LQ WKH 86 'LVWULFW &RXUW IRU WKH 'LVWULFW RI

&ROXPELD DOOHJLQJ WKDW 230 ³IDLOHG WR FRPSO\´ ZLWK WKH ((2& 2UGHU DQG WKDW 230¶V

DGPLQLVWUDWLRQ RI WKH $/- VHOHFWLRQ SURFHVV XQODZIXOO\ GLVFULPLQDWHG DJDLQVW $IULFDQ $PHULFDQ

DQG IHPDOH DSSOLFDQWV LQ YLRODWLRQ RI 7LWOH 9,, See Menoken I  ) 6XSS G DW ± ,Q

0DUFK  WKH FRXUW JUDQWHG VXPPDU\ MXGJPHQW IRU 230 RQ DOO FRXQWV DQG LW H[SOLFLWO\ KHOG

WKDW 230 ZDV LQ FRPSOLDQFH ZLWK WKH ((2& 2UGHU Id. DW ±

       2Q -DQXDU\   SODLQWLII ILOHG WKH RULJLQDO FRPSODLQW LQ WKLV FDVH DVVHUWLQJ 7LWOH 9,,

UHWDOLDWLRQ FODLPV DJDLQVW 230 DQG 66$ &RPSO >'NW  @ ,Q KHU DPHQGHG FRPSODLQW SODLQWLII

DOOHJHG WKDW LQ 0DUFK  WZR \HDUV EHIRUH VKH VXHG 230 WKH ILUVW WLPH 230 DQG 66$

PDQLSXODWHG WKH $/- VHOHFWLRQ SURFHVV WR GHQ\ SODLQWLII FRQVLGHUDWLRQ IRU DQ $/- SRVLWLRQ EHFDXVH

VKH ZDV D ³SUHYDLOLQJ SDUW\´ LQ WKH  ((2& $FWLRQ See Menoken II &RPSO  ±  see



                                                
also id. DW ± 2Q 2FWREHU   GHIHQGDQWV PRYHG WR GLVPLVV SODLQWLII¶V FODLPV 'HIV¶

0RW WR 'LVPLVV >'NW  @ DQG RQ $XJXVW   WKH &RXUW JUDQWHG GHIHQGDQWV¶ PRWLRQ See

Menoken II  :/ 

                                   67$1'$5' 2) 5(9,(:

       ³0RWLRQV XQGHU )HG 5 &LY 3 H DUH GLVIDYRUHG DQG UHOLHI IURP MXGJPHQW LV JUDQWHG

RQO\ ZKHQ WKH PRYLQJ SDUW\ HVWDEOLVKHV H[WUDRUGLQDU\ FLUFXPVWDQFHV´ Niedermeier v. Office of

Max S. Baucus  ) 6XSS G   ''&  FLWLQJ Anyanwutaku v. Moore  )G

  '& &LU  ³$ 5XOH H PRWLRQ LV GLVFUHWLRQDU\ DQG QHHG QRW EH JUDQWHG XQOHVV

WKH GLVWULFW FRXUW ILQGV WKDW WKHUH LV DQ LQWHUYHQLQJ FKDQJH RI FRQWUROOLQJ ODZ WKH DYDLODELOLW\ RI

QHZ HYLGHQFH RU WKH QHHG WR FRUUHFW D FOHDU HUURU RU SUHYHQW PDQLIHVW LQMXVWLFH´ Ciralsky v. CIA

 )G   '& &LU  TXRWLQJ Firestone v. Firestone  )G   '& &LU

 5XOH H ³PD\ QRW EH XVHG WR UHOLWLJDWH ROG PDWWHUV RU WR UDLVH DUJXPHQWV RU SUHVHQW

HYLGHQFH WKDW FRXOG KDYH EHHQ UDLVHG SULRU WR WKH HQWU\ RI MXGJPHQW´ Exxon Shipping Co. v. Baker

 86   Q  TXRWLQJ  &KDUOHV :ULJKW 	 $UWKXU 0LOOHU )HGHUDO 3UDFWLFH DQG

3URFHGXUH   G HG  5DWKHU PRWLRQV WR DOWHU RU DPHQG D MXGJPHQW ³DUH LQWHQGHG WR

SHUPLW WKH FRXUW WR FRUUHFW HUURUV RI IDFW DSSHDULQJ RQ WKH IDFH RI WKH UHFRUG RU HUURUV RI ODZ´

Hammond v. Kempthorne  ) 6XSS G   ''&  TXRWLQJ Indep. Petroleum

Ass’n of Am. v. Babbitt  )5'   ''& 

                                           $1$/<6,6

       3ODLQWLII GRHV QRW LGHQWLI\ DQ\ LQWHUYHQLQJ FKDQJH RI FRQWUROOLQJ ODZ RU QHZ HYLGHQFH WKDW

ZRXOG ZDUUDQW UHFRQVLGHUDWLRQ RI WKH &RXUW¶V UXOLQJ 6R WR SUHYDLO RQ KHU PRWLRQ SODLQWLII PXVW

GHPRQVWUDWH WKDW LW LV QHFHVVDU\ WR DOWHU WKH &RXUW¶V MXGJPHQW LQ RUGHU WR FRUUHFW D FOHDU HUURU RU

SUHYHQW PDQLIHVW LQMXVWLFH See Firestone  )G DW 



                                                 
       3ODLQWLII DUJXHV WKDW UHFRQVLGHUDWLRQ LV ZDUUDQWHG EHFDXVH WKH ³&RXUW FOHDUO\

PLVDSSUHKHQGHG WKH FODLP DVVHUWHG LQ >WKH FRPSODLQW@ DQG WKH HYHQWV WKDW JDYH ULVH WR LW´ DQG

EHFDXVH WKH ³GHFLVLRQ LV QRW LQ DFFRUG ZLWK HTXLW\ SULQFLSOHV DQG DSSOLFDEOH ODZ´ 3O¶V 0HP DW

  %XW VKH IDLOV WR VKRZ WKDW WKH &RXUW FRPPLWWHG DQ HUURU RI ODZ RU MXGJPHQW RU WKDW PDQLIHVW

LQMXVWLFH ZLOO UHVXOW IURP WKH &RXUW¶V RUGHU 5DWKHU SODLQWLII ³DSSHDUV PHUHO\ WR GLVDJUHH ZLWK WKH

>&RXUW¶V@ DQDO\VLV    ZKLFK LV LQVXIILFLHQW WR WULJJHU UHFRQVLGHUDWLRQ´ United States v. Nelson

 ) 6XSS G   ''&  GHQ\LQJ UHFRQVLGHUDWLRQ ZKHUH WKH PRYDQW ³DFFXVHG WKH

FRXUW RI DQ HUURU RI UHDVRQLQJ QRW RI DSSUHKHQVLRQ´ FLWLQJ Singh v. George Wash. Univ.  )

6XSS G   ''&  see also Rann v. Chao  ) 6XSS G   ''& 

aff’d  )G  '& &LU  ³>3@ODLQWLII¶V GLVDJUHHPHQW ZLWK WKH FRXUW¶V DQDO\VLV DQG

FRQFOXVLRQV GRHV QRW VDWLVI\ DQ\ RI 5XOH H¶V FULWHULD IRU DOWHULQJ RU DPHQGLQJ WKH FRXUW¶V

MXGJPHQW´ 7KXV SODLQWLII¶V PRWLRQ ZLOO EH GHQLHG

,     3ODLQWLII KDV QRW LGHQWLILHG DQ\ IDFWXDO HUURUV WKDW ZDUUDQW UHFRQVLGHUDWLRQ

       3ODLQWLII FRQWHQGV WKDW UHFRQVLGHUDWLRQ LV ZDUUDQWHG EHFDXVH WKH &RXUW PLVFRQVWUXHG WKH

DOOHJDWLRQV LQ WKH FRPSODLQW 3O¶V 0HP DW  3ODLQWLII SUHGLFDWHV KHU PRWLRQ RQ WKH DVVXPSWLRQ

WKDW WKH &RXUW GHULYHG LWV XQGHUVWDQGLQJ RI WKH IDFWV RI WKLV FDVH IURP GHIHQGDQWV¶ PRWLRQ WR

GLVPLVV See id. DW ±  Q  Q %XW WKDW LV LQFRUUHFW 7KH &RXUW DV LW LV UHTXLUHG WR GR DQG

DV WKH 0HPRUDQGXP 2SLQLRQ UHIOHFWV DVVXPHG WKH IDFWV LQ SODLQWLII¶V Menoken II FRPSODLQW WR EH

WUXH 7KH PRWLRQ WR GLVPLVV LV HQWLWOHG WR QR VXFK GHIHUHQFH +RZHYHU WKH &RXUW ZDV HQWLWOHG WR

WDNH MXGLFLDO QRWLFH RI PDWWHUV RQ LWV GRFNHW DQG WKH SOHDGLQJV DQG GHFLVLRQ LQ WKH Menoken I FDVH

DQG WKH ((2& $FWLRQ WKHPVHOYHV HVWDEOLVKHG ZKDW ZDV DOOHJHG LQ WKRVH SURFHHGLQJV DQG ZKDW ZDV

GHFLGHG




                                                 
          )LUVW SODLQWLII DUJXHV WKDW WKH &RXUW PLVFRQVWUXHG KHU UHWDOLDWLRQ FODLP DV DOOHJLQJ WKDW 230

DQG 66$ UHWDOLDWHG DJDLQVW KHU IRU EHLQJ D ³SDUW\´ LQ WKH ((2& $FWLRQ UDWKHU WKDQ D ³SUHYDLOLQJ

SDUW\´ 3O¶V 0HP DW  %XW WKLV GLVWLQFWLRQ LV LPPDWHULDO 5HWDOLDWLRQ DULVHV HLWKHU ZKHQ DQ

DJHQF\ WDNHV D PDWHULDOO\ DGYHUVH DFWLRQ DJDLQVW DQ HPSOR\HH IRU RSSRVLQJ GLVFULPLQDWLRQ E\ WKH

DJHQF\ RU ZKHQ D SODLQWLII SDUWLFLSDWHV LQ D SURWHFWHG DFWLYLW\ XQGHU WKH VWDWXWH             See 

86&  HD see Baird v. Gotbaum  )G   	 Q '& &LU  FRQILUPLQJ

WKDW WKH JHQHUDO EDQ RQ UHWDOLDWLRQ LQ VHFWLRQ HD DSSOLHV WR IHGHUDO HPSOR\HUV WKURXJK

VHFWLRQ H 7LWOH 9,, GRHV QRW FRQWDLQ D UHTXLUHPHQW WKDW D SODLQWLII EH D ³SUHYDLOLQJ SDUW\´

$QG LQ DQ\ HYHQW WKH &RXUW GLG DFNQRZOHGJH WKDW SODLQWLII¶V UHWDOLDWLRQ FODLP ZDV EDVHG RQ KHU

SUHYDLOLQJ SDUW\ VWDWXV ZKHQ LW GHVFULEHG SODLQWLII¶V FODLP DV DOOHJLQJ WKDW ³µ230 ZDV GHWHUPLQHG

WR GR ZKDWHYHU QHFHVVDU\ WR HQVXUH WKDW >S@ODLQWLII ZRXOG QRW EHQHILW IURP KHU success¶ LQ WKH ((2&

$FWLRQ´ Menoken II  :/  DW  TXRWLQJ Menoken II &RPSO  ± HPSKDVLV

DGGHG

          6HFRQG SODLQWLII FRQWHQGV WKDW WKH &RXUW PLVUHDG WKH FRPSODLQW WR DOOHJH WKDW 230 DQG

66$ FRQFHDOHG WKH 0DUFK  FHUWLILFDWH IURP KHU LQ RUGHU WR KLGH WKH IDFW WKDW 230 KDG QRW

FRPSOLHG ZLWK WKH ((2& 2UGHU See 3O¶V 0HP DW ± 3ODLQWLII LQVLVWV WKDW VKH ³QHYHU PDGH VXFK

D FODLP´ DQG VKH SRLQWV RXW WKDW WKH -XQH  ((2& RUGHU GLG QRW HYHQ H[LVW ZKHQ ³>G@HIHQGDQWV¶

FRQFHDOPHQW HIIRUWV EHJDQ´ LQ HDUO\  Id. %XW LQ KHU FRPSODLQW SODLQWLII FODLPHG WKDW 230

ZDV UHTXLUHG WR SURGXFH DOO $/- FHUWLILFDWHV LQFOXGLQJ WKH RQH LVVXHG WR 66$ LQ 0DUFK  DV

SDUW RI GLVFRYHU\ LQ WKH UHOLHI SKDVH RI WKH ((2& $FWLRQ ± ZKLFK WRRN SODFH after WKH ((2& LVVXHG

LWV -XQH  RUGHU See Menoken II &RPSO  ± 7KH SRLQW RI SURGXFLQJ WKH FHUWLILFDWHV ZDV

WR GHWHUPLQH ZKHWKHU 230 ZDV LQ FRPSOLDQFH ZLWK WKH ((2& 2UGHU DW WKDW WLPH ± QRW ZKHWKHU LW

ZDV DFWLQJ DSSURSULDWHO\ ZKHQ LW ILUVW LVVXHG WKH FHUWLILFDWHV 0RUHRYHU SODLQWLII VSHFLILFDOO\



                                                    
DOOHJHG WKDW 230 LQ FROOXVLRQ ZLWK 66$ GLG QRW SURGXFH WKH 0DUFK  FHUWLILFDWH EHFDXVH

³230 NQHZ LW FRXOG QRW FRQYLQFLQJO\ GHPRQVWUDWH WR ((2& WKDW WKH XQODZIXO VFRULQJ IDFWRU KDG

QRW SUHYHQWHG >S@ODLQWLII IURP EHLQJ RQ WKH FHUWLILFDWH´ Id.    ±  7KXV WKH

FRPSODLQW FDQ EH IDLUO\ UHDG WR DOOHJH WKDW 230 DQG 66$ ZLWKKHOG WKH 0DUFK  FHUWLILFDWH

EHFDXVH WKH\ IHDUHG WKDW LW ZRXOG UHYHDO DQ RQJRLQJ IDLOXUH WR FRPSO\ ZLWK WKH RUGHU HQWHUHG LQ WKH

OLDELOLW\ SKDVH RI WKH ((2& SURFHHGLQJV

       )LQDOO\ SODLQWLII WDNHV LVVXH ZLWK WKH &RXUW¶V VWDWHPHQW WKDW SODLQWLII ³GLG QRW DOOHJH WKDW

66$ WRRN DQ\ SDUWLFXODU DFWLRQ´ DJDLQVW SODLQWLII See 3O¶V 0HP DW  6KH LQVLVWV WKDW WKH &RXUW

RYHUORRNHG KHU DOOHJDWLRQV WKDW 66$ IDFLOLWDWHG 230¶V UHWDOLDWLRQ E\ DOOHJHGO\ WDNLQJ VL[ PRQWKV

WR UHVSRQG WR KHU )2,$ UHTXHVW Id. ,Q LWV 0HPRUDQGXP 2SLQLRQ WKH &RXUW LQGHHG UHFRJQL]HG

WKDW SODLQWLII DOOHJHG WKDW 66$ DQG 230 ³ZHUH FROOXGLQJ´ DJDLQVW KHU Menoken II  :/

 DW  %XW WKLV DOOHJDWLRQ GRHV QRW QHJDWH WKH IDFW WKDW WKH FRPSODLQW LV GHYRLG RI DQ\

DOOHJDWLRQ WKDW 66$ WRRN DQ\ DFWLRQ WKDW ZDV PRWLYDWHG E\ LWV RZQ UHWDOLDWRU\ DQLPXV

       7KHUHIRUH SODLQWLII KDV QRW LGHQWLILHG DQ\ IDFWXDO HUURUV LQ WKH &RXUW¶V RSLQLRQ WKDW ZRXOG

MXVWLI\ UHFRQVLGHUDWLRQ RI LWV GHFLVLRQ

,,    3ODLQWLII KDV QRW LGHQWLILHG DQ\ OHJDO HUURUV WKDW ZDUUDQW UHFRQVLGHUDWLRQ

       3ODLQWLII DUJXHV WKDW KHU FDVH FDQQRW EH EDUUHG E\ WKH ³SUHFOXVLRQ GRFWULQHV´ DQG WKHUHIRUH

LW LV ³QRW LQ DFFRUG ZLWK HTXLW\ SULQFLSOHV DQG DSSOLFDEOH ODZ´ 3O¶V 0HP DW  3ODLQWLII GRHV QRW

DSSHDU WR DSSUHFLDWH WKH GLIIHUHQFH EHWZHHQ WKH GRFWULQHV RU WKH IDFW WKDW WKH &RXUW EDUUHG KHU

UHWDOLDWLRQ FODLP DJDLQVW 230 XQGHU res judicata – RU FODLP SUHFOXVLRQ ± EXW EDUUHG KHU FODLP

DJDLQVW 66$ XQGHU LVVXH SUHFOXVLRQ See Menoken II  :/  DW ±

       ,Q KHU PRWLRQ SODLQWLII DUJXHV WKDW Menoken I DQG Menoken II GR QRW LQYROYH WKH VDPH VHW

RI IDFWV IRU SXUSRVHV RI res judicata EHFDXVH Menoken I DURVH LQ  DQG WKLV FDVH DURVH LQ 



                                                 
DQG WKDW WKH &RXUW HUUHG LQ FRQFOXGLQJ WKDW WKH\ FRQVWLWXWH WKH VDPH FDXVH RI DFWLRQ 3O¶V 0HP DW

± )LUVW SODLQWLII¶V GLVDJUHHPHQW ZLWK WKH &RXUW¶V DQDO\VLV DQG FRQFOXVLRQ GRHV QRW VDWLVI\ DQ\

RI 5XOH H¶V FULWHULD VR WKH &RXUW FDQ GHQ\ SODLQWLII¶V PRWLRQ WR UHFRQVLGHU WKLV SDUW RI LWV

RSLQLRQ RQ WKLV JURXQG DORQH See Chao  ) 6XSS G DW  ,Q DQ\ HYHQW SODLQWLII GRHV QRW

DFFXUDWHO\ FKDUDFWHUL]H KHU FRPSODLQW LQ Menoken I ZKLFK DGGUHVVHG 230 DQG 66$¶V XVH RI WKH

0DUFK  FHUWLILFDWH WR UHFRPPHQG DQG KLUH $/-V See Menoken I  ) 6XSS G DW  see

also Menoken II  :/  DW  ,W ZDV SODLQWLII¶V LQFOXVLRQ RI WKHVH DOOHJDWLRQV LQ

Menoken I WKDW SUHFOXGHV KHU IURP EULQJLQJ DQRWKHU FODLP ± EDVHG RQ WKH VDPH 0DUFK 

FHUWLILFDWH ± QRZ

        3ODLQWLII DOVR DUJXHV WKDW VKH FRXOG QRW KDYH H[SHFWHG KHU FODLPV KHUH WR EH ³VXEVXPHG´ E\

KHU FODLPV LQ Menoken I VLQFH VKH VHSDUDWHO\ H[KDXVWHG HDFK DFWLRQ 3O¶V 0HP DW  %XW WKLV LV

QRW WKH GHWHUPLQLQJ IDFWRU LW LV LUUHOHYDQW LI VKH H[KDXVWHG WZR VHSDUDWH DFWLRQV LI WKH\ HDFK DOOHJHG

WKDW 230 FRQFHDOHG WKH 0DUFK  FHUWLILFDWH WR 66$ LQ RUGHU WR DYRLG FRPSOLDQFH ZLWK WKH

((2& 2UGHU 6LQFH DOO RI WKH IDFWV IRUPLQJ WKH EDVLV RI SODLQWLII¶V UHWDOLDWLRQ FODLP DJDLQVW 230

LQ WKLV FDVH ZHUH SUHVHQW LQ KHU Menoken I FRPSODLQW WKHUH LV QR UHDVRQ WR UHFRQVLGHU WKH &RXUW¶V

FRQFOXVLRQ WKDW WKHVH PDWWHUV FRQVWLWXWH WKH VDPH FDXVH RI DFWLRQ IRU SXUSRVHV RI res judicata

        $V WR KHU UHWDOLDWLRQ FODLP DJDLQVW 66$ SODLQWLII PDLQWDLQV WKDW ³WKHUH LV QR HYLGHQFH WR

LQGLFDWH    WKDW    LW ZRXOG KDYH EHHQ µFRQYHQLHQW¶ WR DGG 66$ DV D SDUW\´ LQ Menoken I 3O¶V

0HP DW  7KH &RXUW LV DZDUH WKDW 66$ ZDV QRW D SDUW\ WR Menoken I ZKLFK LV ZK\ SODLQWLII¶V

UHWDOLDWLRQ FODLP DJDLQVW 66$ FRXOG RQO\ EH EDUUHG LI WKH HOHPHQWV RI LVVXH SUHFOXVLRQ ZHUH PHW

See Menoken II  :/  DW  6LQFH WKH FRQYHQLHQFH RI DGGLQJ 66$ DV D SDUW\ LV QRW

D SDUW RI WKH LVVXH SUHFOXVLRQ WHVW SODLQWLII KDV QRW LGHQWLILHG DQ\ UHDVRQ IRU WKH &RXUW WR UHFRQVLGHU

LWV UXOLQJ



                                                   
                                         &21&/86,21

      )RU DOO RI WKRVH UHDVRQV LW LV 25'(5(' WKDW SODLQWLII¶V 0RWLRQ WR $OWHU RU $PHQG WKH

-XGJPHQW >'NW  @ LV KHUHE\ '(1,('

      62 25'(5('




                                         $0< %(50$1 -$&.621
                                         8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 1RYHPEHU